By the Court.
The plaintiff in error, William Schier, was tried and convicted on the charge of manslaughter in the common pleas court of Wood county, Ohio. That judgment was affirmed by the court of appeals. Error is prosecuted here to reverse that judgment. '
Most of the errors claimed in the court below, particularly the unconstitutionality of Section 12603, General Code, are fully considered and determined in The State of Ohio v. Schaeffer, ante, 215.
As to the remaining questions raised by plaintiff in error, we hold:
1. That the words “motor vehicle” are sufficiently broad and comprehensive to include automobiles.
2. That under the statutes involved in this case the words “public road or highway” are synonymous with, or at least include, a public street.
*2463. That as to the matters complained of by-plaintiff in error, the charge of the court was unusually fair and considerate of all the rights of plaintiff in error, and he has no right or cause to complain.
4. That the charge of manslaughter was based upon the commission of an act made unlawful by three several statutes, as to any one of which the jury, upon the whole record, were abundantly warranted in finding the defendant guilty; but under a long line of decisions of this court proof of guilt beyond a reasonable doubt as to the unlawful act under any one statute, which unlawful act was the proximate cause of the death of the person named in the indictment, would be legally sufficient to sustain the conviction.
5. That the defendant has had a fair trial and the record discloses his guilt overwhelmingly.
There being no error, the judgment should be, and hereby is, affirmed.

Judgment affirmed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.